Citation Nr: 1505423	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-26 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

A hearing was held on June 19, 2014, in Albuquerque, New Mexico, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The Veteran's obstructive sleep apnea at least as likely as not arose during military service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).


III.  Background and Analysis

The Veteran underwent a diagnostic polysomnogram in September 2010, at which point he was diagnosed with severe obstructive sleep apnea.  A July 2011 respiratory VA examination report also includes this diagnosis.  The Veteran thus has a current disability for VA service connection purposes, and the remaining question is whether this disability arose during or is otherwise related to his active military service.

At the June 2014 Board hearing, the Veteran testified that he believed his sleep apnea began during service, even though no diagnosis was made until 2010.  He noted that his VA physician had told him there was a direct correlation between sleep apnea and other symptoms he had exhibited during service, such as hypertension, trouble sleeping, and headaches, all of which were noted in the Veteran's service treatment records.  The Veteran's spouse testified that, since their marriage in 1988, she noticed that the Veteran exhibited excessive snoring at night and sometimes choking-like episodes where she would have to wake him up to make sure he was okay.  The Veteran's spouse is competent to report such observed symptoms, because this requires only personal knowledge as it came to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).   

The Veteran underwent VA examination in July 2011.  The examiner opined that the Veteran's sleep apnea is less likely as not caused by or a result of the Veteran's service-connected hypertension, going on to enumerate the various risk factors for sleep apnea.  The July 2011 examination report, however, did not include an opinion as to whether the Veteran's obstructive sleep apnea arose during or was otherwise related to service. 

The Veteran submitted private medical opinions from physicians at the facility where he was seen for sleep studies and clinic appointments.  The medical director summarized the findings and course of treatment for the Veteran since his diagnostic sleep study in September 2010, and stated that based on his understanding of the Veteran's medical background, there is a 50/50 chance he suffered from sleep apnea in the 1990's (during military service).  The Veteran also submitted a second medical opinion from another of his physicians, who stated that he agreed with the aforementioned opinion, and that based on the symptoms the Veteran experienced while in service, it is as likely as not (50-50 chance) that his current diagnosis of obstructive sleep apnea started while he was in the military.  

As the Veteran has a current disability of obstructive sleep apnea, and the only medical opinions of record regarding its potential relation to service found that it was at least as likely that the condition began during military service as it was that it began sometime after service, a preponderance of the evidence is in favor of the Veteran's claim.  Therefore, service connection is warranted.  See 38 U.S.C.A. §§1101, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


